Abatement Order filed April 4, 2019.




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-19-00266-CV
                                  ____________

                   IN RE ROBERT LEE LASSER, Relator


                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                           County Court at Law No. 2
                            Galveston County, Texas
                       Trial Court Cause No. 16-FD-3264

                           ABATEMENT ORDER

      On March 28, 2019, relator Robert Lee Lasser filed a petition for writ of
mandamus in this court. Relator asks this court to order to compel the Honorable
Keri Foley, presiding judge of the County Court at Law No. 2, in Galveston County,
Texas, to vacate an order denying relator’s motion for judgment nunc pro tunc, that
was signed by her predecessor, Judge Barbara Roberts, on September 24, 2018.
Accordingly, relator’s petition for writ of mandamus is against Judge Roberts, who
signed the order and no longer holds office.

      Texas Rule of Appellate Procedure 7.2 provides if a mandamus proceeding is
pending when the trial judge that is the subject of the proceeding ceases to hold
office, the court of appeals must abate the mandamus proceeding to allow the
successor judge to reconsider the original judge’s decision. See Tex. R. App. P.
7.2(b). We therefore ABATE this case until Judge Foley has reconsidered relator’s
motion for judgment nunc pro tunc and relator has provided this court with a record
showing the evidence presented to Judge Foley and her ruling on the motion, or
relator moves to dismiss his petition for writ of mandamus as moot.

                                               PER CURIAM


Panel Consists of Justices Wise, Zimmerer, and Spain.